In a paternity proceeding pursuant to Family Court Act article 5, the father appeals from an order of the Family Court, Kings County (Segal, J.), dated April 21, 1997, which denied his motion to vacate an order of filiation of the Family Court, New York County (Guiney, H.E.), entered March 3, 1992, and an order of support of the Family Court, Kings County (Adams, H.E.), dated November 3, 1995.
Ordered that the order is affirmed, without costs or disbursements, for reasons stated by Justice Segal in the Family Court. Thompson, J. P., Santucci, and Friedmann, JJ., concur.